Citation Nr: 1027294	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  04-35 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for low back pain claimed as 
secondary to the service-connected leg length discrepancy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from September 2001 to June 
2003.

This case initially came before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the RO.  

The Veteran testified before a Decision Review Officer (DRO) in a 
hearing held at the RO in March 2006.  A copy of the hearing 
transcript is of record.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

When the Veteran's claim was previously before the Board in May 
2009, it was remanded for further development.  In doing so, the 
Board directed that the Veteran be afforded a VA examination in 
compliance with an earlier May 2007 remand action and to include 
any additional testing, such as a CT scan, that is determined to 
be warranted in order to adequately evaluate the Veteran's claim. 

The Veteran was afforded another VA examination in September 2009 
when a diagnosis of lumbago was reported.  

However, the VA examiner failed to address specially address the 
questions as posed.  In particular, there was no discussion 
referable to whether the Veteran suffered from a current low back 
disability manifested by lumbar disc disease or chronic low back 
pain that clearly and unmistakably was present prior to his 
entering active service or whether any current low back condition 
was caused or aggravated by the service-connected disability.     

Based on the foregoing, the Board concludes that this matter must 
be remanded in order to complete all indicated development.

Here, the Board notes that the Court has held that a remand by 
the Board confers on the Veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Upon remand, the RO should arrange for the Veteran's claims 
folder to be reviewed by the examiner who prepared the May 2009 
examination report (or a suitable substitute if that examiner is 
unavailable), for the purpose of preparing an addendum that 
addresses whether the Veteran has a low back disability that pre-
existed service and increased in severity due to his service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
associate any additional treatment records 
with the Veteran's claims folder and then 
arrange for the VA examiner who conducted 
the May 2009 VA examination (or a suitable 
substitute if that examiner is unavailable) 
to review the entire record for the purpose 
of preparing an addendum that addresses the 
questions remaining in this case.

The claims file must be made available to 
and reviewed by the examiner.  Based on 
his/her review of the case, the examiner is 
specifically requested to offer an opinion 
as to:

(a)  Does the Veteran currently 
suffer from a low back disability 
manifested by lumbar degenerative 
disc disease or chronic low back 
pain?  If so, state the 
appropriate diagnosis.

(b).  Did any currently 
demonstrated low back disability 
including any manifested by 
chronic low back pain clearly and 
unmistakably exist prior to the 
Veteran's period of active duty?  
If so, identify with specificity 
the date of onset of such 
disorder.  In this regard, the 
examiner is asked to comment on 
the findings reported in 
connection with his service 
treatment records and the VA 
examinations performed in or 
shortly after service.  

(c).  Is it at least as likely as 
not that any current low back 
disability including chronic low 
back pain was caused or is 
aggravated by the service-
connected disability manifested 
by a leg length discrepancy 
initially identified as being 1.8 
cms.?  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a typewritten 
report.

2.  The RO should review the claims file to 
ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested opinion is in complete compliance 
with the directives of this remand and, if 
they are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. App. 
268 (1998).

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  They should be 
afforded a reasonable period of time for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


